 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff

 6
 7
 8
 9                                      UNITED STATES DISTRICT COURT

10                                  NORTHERN DISTRICT OF CALIFORNIA
                                           SAN FRANCISCO DIVISION
11
12
     ALLISON L. JAVITCH,                                       Case No.: 3:19-cv-02995-RS
13                         Plaintiff,
                                                               STIPULATION TO EXTEND TIME
14   v.                                                        AS MODIFIED BY THE COURT

15   SUNRUN, INC., et. al.

16                       Defendants.

17
18          WHEREAS, this case settled on September 25, 2019, and the court has scheduled an Order to

19   Show Cause Hearing for November 21, 2019 and a Show Cause Response due by November 14, 2019.

20   The Parties report that they can resolve the case without a hearing and are finalizing the terms of the
21   settlement. In order to facilitate settlement, the Parties request additional time to file dismissal
22
     paperwork and hereby stipulate, subject to an order from the Court, to extend the deadline to file
23
     dispositive paperwork until December 1, 2019 and postpone the Order to Show Cause Hearing and
24
     Show Cause Response to after December 1, 2019.
25
26
27
                                                           1
28                                                                                                 3:19-cv-02995-RS
 1   Dated: November 13, 2019

 2
                                                          Respectfully submitted,
 3
                                                          JAVITCH LAW OFFICE
 4
 5                                                        By:_/s/ Mark L. Javitch______
                                                          Mark L. Javitch (CA SBN 323729)
 6                                                        Javitch Law Office
                                                          480 S. Ellsworth Ave.
 7                                                        San Mateo, CA 94401
                                                          Telephone: 650-781-8000
 8                                                        Facsimile: 650-648-0705
 9                                                        mark@javitchlawoffice.com
                                                          Attorney for Plaintiff
10
11                                                        KELLEY DRYE & WARREN LLP
12                                                        By:_/s/ Lauri A. Mazzuchetti______
13                                                        Lauri A. Mazzuchetti (Pro Hac Vice)
                                                          Glenn Graham (Pro Hac Vice)
14                                                        One Jefferson Road
                                                          Parsippany, New Jersey 07054
15                                                        Tel: (973) 503-5900
                                                          Fax: (973) 503-5950
16
17                                                        Tahir L. Boykins
                                                          10100 Santa Monica Blvd., 23rd Floor
18                                                        Los Angeles, California 90067
                                                          Tel: (310) 712-6100
19                                                        Fax: (310) 712-6199
20                                                        Attorneys for Defendants Sunrun Inc. and Sunrun
21                                                        Installation Services, Inc.

22
     PURSUANT TO STIPULATION, IT IS SO ORDERED The parties are required to file a stipulation of
23   dismissal by December 2, 2019. If a stipulation is not filed by that date, the parties are ordered to appear
     for an Order to Show Cause Hearing on December 12, 2019 at 1:30 pm.
24   Dated: November _____,
                      14 2019                                             _________________________
25                                                                        Richard Seeborg
                                                                          United States District Judge
26
27
                                                          2
28                                                                                              3:19-cv-02995-RS
